Per Curiam.
Defendant was first tried and convicted at August Criminal Term, 1961; but, upon his appeal from the judgment of imprisonment then pronounced, this Court awarded a new trial. S. v. King, 256 N.C. 236, 123 S.E. 2d 486.
The State’s evidence consists principally of the testimony of Tommy Dawson, the alleged victim, and of witnesses whose testimony (offered for the purpose of corroboration) relates to statements made by Tommy Dawson prior to defendant’s arrest. According to the testimony of these witnesses, there were, in certain respects, conflicts and discrepancies between Tommy Dawson’s prior statements and his testimony at trial. However, such conflicts and discrepancies go to the credibility of Tommy Dawson and to the weight, if any, the jury should give his testimony.
The evidence, when considered in the light most favorable to the State, was sufficient to require submission to the jury and to support the verdict; and careful consideration of each of defendant’s assignments of error fails to disclose any error of law for which a new trial *533should be awarded. The determinative issue was one of fact; and, after a trial free from prejudicial error, the jury, upon conflicting evidence, resolved the crucial issue against defendant.
No error.